DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 8/3/2022.
Claims 1-5, 7-14, 16-22 are subject to examination.  Claim 6 and 15 are cancelled. 
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
An IDS filed on 10/10/2022 has been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 10-13, 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. U.S. Patent Publication # 2021/0050999 (hereinafter Huang) in view of Olshansky et al. U.S. Patent Publication # 2020/0396604 (hereinafter Olshansky) further in view of Burcham et al. U.S. Patent # 8,644,255 (hereinafter Burcham) further in view of Yu et al. U.S. Patent Publication # 2014/0119543 (hereinafter Yu)
With respect to claim 1, Huang teaches a border router comprising:
-one or more processors; and
-one or more non-transitory computer readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
	-receiving a first request to join a network from a first device (Paragraph 174);
	-assigning a first sub-SSID (Service Set Identifier) to a first personal area network (PAN) (Paragraph 34, 109);
	-assigning the first device to a first  personal area network (PAN) (Paragraph 177, 245, 66) wherein the first VPAN has an associated first group temporal key (GTK) (Paragraph 177)
	-distributing the first GTK to the first device (Paragraph 176);
	-receiving a second request to join the network from a second device (Paragraph 175)
	-assigning a second sub-SSID to a second PAN (Paragraph 109)
	-assigning the second device to a second VPAN, wherein the second VPAN has an associated second GTK (Paragraph 66, 177, 245) and
	-distributing the second GTK to the second device (Paragraph 176, 177)
Huang teaches personal area network but does not explicitly teach virtual personal area network and does not explicitly state assigning the first device based on first sub-SSID, and assigning the second device based on second sub-SSID.
Olshansky receiving a first sub-SSID (Service Set identifier) (i.e. single-SSID for resident) to a first virtual personal area network (i.e. resident’s VLAN for their own guests)(Paragraph 22, 60-61, 92-93); assigning based at least in part on the first sub-SSID (i.e. one single SSID) (Paragraph 60-61, 92-93), the first device to the first VPAN  (i.e. resident’s personal PSK is associated with one VLAN such that devices using the resident’s personal PSK are connected to one VLAN) (Paragraph 60-61), wherein the first VPAN has an associated first group temporal key (GTK) (i.e. wi-fi key or resident’s personal PSK) (Paragraph 60-61, 94-95);assigning a second sub-SSID to a second VPAN (i.e. second SSID for resident’s guest’s VLAN)(Paragraph 60-61, 92-93); assigning, based at least in part on the second sub-SSID, the second device to the second VPAN (i.e. the devices using resident’s guest PSK are connected to another VLAN and resident guest PSK is associated with the another VLAN), wherein the second VPAN has an associated second GTK (i.e. resident guest PSK is associated with the another VLAN )(Paragraph 22, 60-61, 92-93)   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Olshansky’s teaching in Huang’s teaching to come up with having personal area network as virtual personal area network and assigning based at least in part of first and second sub-SSID the first and second device to the first and second VPAN.  The motivation for doing so would be allow the users to experience the benefits of a shared Wi-Fi infrastructure, such as not having to set up and maintain their own Wi-Fi routers in their apartment units, while also allowing them to easily change their Wi-Fi settings from their connected devices.
Although Olshansky teach assigning first sub-SSID to a first virtual personal area network (i.e. first one-single SSID for resident’s VLAN and also having multi single SSID)) (Paragraph 60-61, 92-93), wherein the first VPAN is associated is a SSID (i.e. VLAN associated with single SSID) (Paragraph 91, 92-93)assigning a second sub-SSID to a second VPAN (i.e. second SSID for resident’s guest’s VLAN)(Paragraph 60-61, 92-93), wherein the second VPAN is associated with the SSID (i.e. second SSID for resident’s guest’s VLAN (Paragraph 60, 91, 92-93).  Examiner is equating SSIDs in Olshansky as sub-SSIDs, hence Olshansky does not explicitly show “SSID” for associated with first VPAN and second VPAN as shown in the amended claim limitation.   
 Burcham explicitly show wherein the first VPAN is associated with a SSID (column 7 lines 37-64) and wherein the second VPAN is associated with the SSID (i.e. WLAN 321 and WLAN 322 broadcasts an SSID wherein SSID can be different or can be same.  WLAN can also be PANs)(column 7 lines 37-64).  It would have obvious to one of ordinary skill in the art before the effective date of the claimed invention to implement Burcham’s teaching in Olshansky’s teaching to come up with having first VPAN and second VPAN associated with SSID.  The motivation for doing so would be so client device can join the WLAN/WPANs and transfer a MAC address with the response to start communication/connection.
Huang, Olshansky and Burcham does not explicitly teach wherein the first GTK is a temporary GTK that is valid for a limited time period and allows the first device to communicate with the second device during the limited time period.
Yu teaches wherein the first GTK is a temporary GTK that is valid for a limited time period (i.e. temporary GTK for one minute) and allows the first device to communicate with the second device during the limited time period (i.e. GTK being (i.e. temporary GTK is valid for certain period, then after the setting the updating period of the GTK is completed, the access point updates the GTK and generates a new GTK which is set for every one minute)(Paragraph 90, 102, 112, 182, 195, claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Yu’s teaching in Huang and Olshansky’s teaching to come up with having temporary GTK that is valid for limited time period and allows to communicate during this time period.  The motivation for doing so would be communicate for limited time period and then periodically updating a GTK by an access point and mobile station for security reasons. 
With respect to claim 2, Huang, Olshansky, Burcham and Yu teaches the border router of claim 1, but Huang further teaches the operations further comprising:
wherein the second sub-SSID is different from the sub-SSID (Paragraph 109).
With respect to claim 3, Huang, Olshansky, Burcham and Yu teaches the border router of claim 1, but Huang further teaches wherein the first VPAN is associated with a first category of devices (Paragraph 29); and the second VPAN is associated with a second category of devices (Paragraph 29), wherein the second category of devices is different from the first category of devices (i.e. first category of devices are station devices and the second category of devices being AP) (Paragraph 29).
Huang teaches personal area network but does not explicitly teach virtual personal area network.
Olshansky teaches assigning the first device to a first virtual personal area network (Paragraph 22, 60-61) and assigning the second device to a second VPAN (Paragraph 22, 60-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Olshansky’s teaching in Huang and Burcham’s teaching to come up with having personal area network as virtual personal area network and assigning based at least in part of first and second sub-SSID the first and second device to the first and second VPAN.  The motivation for doing so would be allow the users to experience the benefits of a shared Wi-Fi infrastructure, such as not having to set up and maintain their own Wi-Fi routers in their apartment units, while also allowing them to easily change their Wi-Fi settings from their connected devices.
With respect to claim 4, Huang, Olshansky, Burcham and Yu teaches the border router of claim 1, but Huang further teaches wherein the first category of devices includes at least one of a device type (Paragraph 29), a device security level (Paragraph 41, 45-48), a device manufacturer, a device owner, or a device location.
	With respect to claim 7, Huang, Olshansky, Burcham and Yu teaches the border router of claim 1, but Huang further teaches wherein the second device is coupled to the border router and the first device communicates with the border router through the second device (Paragraph 174-177)
	With respect to claim 8, Huang, Olshansky, Burcham and Yu teaches the border router of claim 1, but Huang further teaches the operations further comprising: receiving a request to join the network from a third device (i.e. Fig. 1 element 128) (Paragraph 174, claim 18) ; assigning the third device to the first VPAN (Paragraph 177, 245, 66, claim 18); connecting the third device to the border router (Paragraph 174-177, 63, 66-67); and coupling the first device to communicate with the border router through the third device (Paragraph 64, 66-67, 174-177)
Huang teaches personal area network but does not explicitly teach virtual personal area network.
Olshansky teaches assigning the first device to a first virtual personal area network (Paragraph 22, 60-61) and assigning the second device to a second VPAN (Paragraph 22, 60-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Olshansky’s teaching in Huang’s teaching to come up with having personal area network as virtual personal area network and assigning based at least in part of first and second sub-SSID the first and second device to the first and second VPAN.  The motivation for doing so would be allow the users to experience the benefits of a shared Wi-Fi infrastructure, such as not having to set up and maintain their own Wi-Fi routers in their apartment units, while also allowing them to easily change their Wi-Fi settings from their connected devices.
	With respect to claim 9, Huang, Olshansky, Burcham and Yu teaches the border router of claim 1, but Huang further teaches the operations further comprising: recognizing a failed connection between the first device in the first VPAN and a third device in the first VPAN (Paragraph 31, 71); identifying a fourth device in a third VPAN that is located proximate the first device and the third device (i.e. Fig. 1 element 128) (Paragraph 174, 63, 66-67, claim 18); and configuring the fourth device to communicate data packets between the first device and the third device (Paragraph 177, 245, 63, 66-67, claim 18).
	With respect to claims 10, 11, 12, 13, respectively, teaches same limitations as claims 1, 2, 3, 4 respectively, therefore rejected under same basis.
	With respect to claim 16, Huang teaches one or more computer readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
	-receiving a first request to join a network from a first device (Paragraph 174);
	-assigning the first device to a first  personal area network (VPAN) (Paragraph 177, 245, 66) wherein the first VPAN has an associated first group temporal key (GTK) (Paragraph 177); wherein a first sub-SSID is associated with the first VPAN(Paragraph 34, 109)
	-distributing the first GTK to the first device (Paragraph 176);
	-receiving a second request to join the network from a second device (Paragraph 175)
	-assigning the second device to a second VPAN, wherein the second VPAN has an associated second GTK (Paragraph 66, 177, 245) and wherein a second sub-SSID is associated with the second VPAN (Paragraph 109) and
	-distributing the second GTK to the second device  (Paragraph 176, 177)
Huang teaches personal area network but does not explicitly teach virtual personal area network and does not explicitly state assigning the first device based on first sub-SSID, and assigning the second device based on second sub-SSID.
Olshansky receiving a first sub-SSID (Service Set identifier) (i.e. single-SSID for resident) to a first virtual personal area network (i.e. resident’s VLAN for their own guests)(Paragraph 22, 60-61, 92-93); assigning based at least in part on the first sub-SSID (i.e. one single SSID) (Paragraph 60-61, 92-93), the first device to the first VPAN  (i.e. resident’s personal PSK is associated with one VLAN such that devices using the resident’s personal PSK are connected to one VLAN) (Paragraph 60-61), wherein the first VPAN has an associated first group temporal key (GTK) (i.e. wi-fi key or resident’s personal PSK) (Paragraph 60-61, 94-95);assigning a second sub-SSID to a second VPAN (i.e. second SSID for resident’s guest’s VLAN)(Paragraph 60-61, 92-93); assigning, based at least in part on the second sub-SSID, the second device to the second VPAN (i.e. the devices using resident’s guest PSK are connected to another VLAN and resident guest PSK is associated with the another VLAN), wherein the second VPAN has an associated second GTK (i.e. resident guest PSK is associated with the another VLAN )(Paragraph 22, 60-61, 92-93)   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Olshansky’s teaching in Huang’s teaching to come up with having personal area network as virtual personal area network and assigning based at least in part of first and second sub-SSID the first and second device to the first and second VPAN.  The motivation for doing so would be allow the users to experience the benefits of a shared Wi-Fi infrastructure, such as not having to set up and maintain their own Wi-Fi routers in their apartment units, while also allowing them to easily change their Wi-Fi settings from their connected devices.
Although Olshansky teach assigning first sub-SSID to a first virtual personal area network (i.e. first one-single SSID for resident’s VLAN and also having multi single SSID)) (Paragraph 60-61, 92-93), wherein the first VPAN is associated is a SSID (i.e. VLAN associated with single SSID) (Paragraph 91, 92-93)assigning a second sub-SSID to a second VPAN (i.e. second SSID for resident’s guest’s VLAN)(Paragraph 60-61, 92-93), wherein the second VPAN is associated with the SSID (i.e. second SSID for resident’s guest’s VLAN (Paragraph 60, 91, 92-93). Examiner is equating SSIDs in Olshansky as sub-SSIDs, hence Olshansky does not explicitly show “SSID” for associated with first VPAN and second VPAN as shown in the amended claim limitation.  Burcham explicitly show wherein the first VPAN is associated with a SSID (column 7 lines 37-64) and wherein the second VPAN is associated with the SSID (i.e. WLAN 321 and WLAN 322 broadcasts an SSID wherein SSID can be different or can be same.  WLAN can also be PANs)(column 7 lines 37-64).  It would have obvious to one of ordinary skill in the art before the effective date of the claimed invention to implement Burcham’s teaching in Olshansky’s teaching to come up with having first VPAN and second VPAN associated with SSID.  The motivation for doing so would be so client device can join the WLAN/WPANs and transfer a MAC address with the response to start communication/connection.
Huang, Olshansky and Burcham does not explicitly teach wherein the first GTK is a temporary GTK that is valid for a limited time period and allows the first device to communicate with the second device during the limited time period.
Huang, Olshansky and Burcham does not explicitly teach wherein the first GTK is a temporary GTK that is valid for a limited time period and allows the first device to communicate with the second device during the limited time period.
Yu teaches wherein the first GTK is a temporary GTK that is valid for a limited time period (i.e. temporary GTK for one minute) and allows the first device to communicate with the second device during the limited time period (i.e. GTK being (i.e. temporary GTK is valid for certain period, then after the setting the updating period of the GTK is completed, the access point updates the GTK and generates a new GTK which is set for every one minute)(Paragraph 90, 102, 112, 182, 195, claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Yu’s teaching in Huang and Olshansky’s teaching to come up with having temporary GTK that is valid for limited time period and allows to communicate during this time period.  The motivation for doing so would be communicate for limited time period and then periodically updating a GTK by an access point and mobile station for security reasons. 
With respect to claims 17, 18, 19, 20 respectively, teaches same limitations as claims 3, 4, 7, 8 respectively, therefore rejected under same basis.
With respect to claim 21, Huang, Olshansky, Burcham and Yu teaches the border router of claim 1, but Yu further teaches second GTK (i.e. GTK2) is different from the first GTK (i.e. first GTK1)(Paragraph 102)
With respect to claim 22, Huang, Olshansky, Burcham and Yu teaches the method of claim 10, but Yu further teaches second GTK (i.e. GTK2) is different from the first GTK (i.e. first time GTK1)(Paragraph 102)
Claims 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. U.S. Patent Publication # 2021/0050999 (hereinafter Huang) in view of Olshansky further in view of Burcham further in view of Yu further in view of Dasgupta et al. U.S. Patent Publication # 2014/0095864 (hereinafter Dasgupta)
With respect to claim 5, Huang, Olshansky, Burcham and Yu teaches the border router of claim 1, but Olshansky further teaches the operations further comprising: VPAN (Paragraph 22, 60-62) but fails to teach authenticating the first device by communicating with an authentication, authorization, and accounting (AAA) server, wherein assigning the first device to a first VPAN is performed responsive to authentication of the first device by the AAA server.
Dasgupta teaches authenticating the first device by communicating with an authentication, authorization, and accounting (AAA) server, wherein assigning the first device to a first PAN is performed responsive to authentication of the first device by the AAA server (Paragraph 45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Dasgupta’s teaching in Huang, Olshansky, Burcham and Yu’s teaching to come up with authenticating the first device by communicating with AAA server and assigning first device to PAN.  The motivation for doing so would be to perform 802.1x based mutual authentication and obtain link security keys.  
With respect to claim 14 respectively, teaches same limitations as claim 5 respectively, therefore rejected under same basis.
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 10, 16 claim(s) 1-20 with respect to Ji reference have been considered but are moot in view of new grounds of rejection.
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
A).  With respect to claim 1 and 10, Applicant states Olshansky does not teach “assigning a first sub-SSID to a first virtual personal area network….wherein the first GTK is a temporary GTK that is valid for a limited time period and allows…the limited time period”.
Examiner respectfully disagrees with the applicant because in Paragraph 34, 109, Huang teaches assigning a first sub-SSID (Service Set Identifier) to a first personal area network (PAN) (i.e. BSSID of AP1 of the network 130.  Examiner would like to point out that in Paragraph 66, network can be PAN network (Paragraph 34, 109). Furthermore, in  Paragraph 66, 177, Huang further teaches assigning the first device to a first  personal area network (PAN) (Paragraph 66, 177, 245 ) wherein the first PAN has an associated first group temporal key (GTK)  (i.e. assigning/deliver the keys using the communication link )(Paragraph 177).  In Paragraph 176, Huang teaches distributing the first GTK to the first device (Paragraph 176) and in Paragraph 175, Huang further teaches receiving a second request to join the network from a second device (i.e. establish a second communication link between the second device of the MLD and a second device of the MLD wherein the ink is communication link between AP of an A MLD and a non-AP STA) (Paragraph 175)
In Paragraph 109, Huang teaches assigning a second sub-SSID to a second PAN (i.e. second BSSID of the AP2 to the second network) (Paragraph 109).  Furthermore, in Paragraph 66, 177, Huang further teaches assigning the second device to a second PAN, wherein the second VPAN has an associated second GTK (i.e. assigning/delivering first and second key being used for first and second devices of the MLD) (Paragraph 66, 177, 245) and distributing the second GTK to the second device (Paragraph 176, 177)
Huang teaches personal area network but does not explicitly teach virtual personal area network and does not explicitly state assigning the first device based on first sub-SSID, and assigning the second device based on second sub-SSID.
Olshansky receiving a first sub-SSID (Service Set identifier) (i.e. single-SSID for resident) to a first virtual personal area network (i.e. resident’s VLAN for their own guests)(Paragraph 22, 60-61, 92-93); assigning based at least in part on the first sub-SSID (i.e. one single SSID) (Paragraph 60-61, 92-93), the first device to the first VPAN  (i.e. resident’s personal PSK is associated with one VLAN such that devices using the resident’s personal PSK are connected to one VLAN) (Paragraph 60-61), wherein the first VPAN has an associated first group temporal key (GTK) (i.e. wi-fi key or resident’s personal PSK) (Paragraph 60-61, 94-95);assigning a second sub-SSID to a second VPAN (i.e. second SSID for resident’s guest’s VLAN)(Paragraph 60-61, 92-93); assigning, based at least in part on the second sub-SSID, the second device to the second VPAN (i.e. the devices using resident’s guest PSK are connected to another VLAN and resident guest PSK is associated with the another VLAN), wherein the second VPAN has an associated second GTK (i.e. resident guest PSK is associated with the another VLAN )(Paragraph 22, 60-61, 92-93). Examiner is equating SSIDs in Olshansky as sub-SSIDs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Olshansky’s teaching in Huang’s teaching to come up with having personal area network as virtual personal area network and assigning based at least in part of first and second sub-SSID the first and second device to the first and second VPAN.  The motivation for doing so would be allow the users to experience the benefits of a shared Wi-Fi infrastructure, such as not having to set up and maintain their own Wi-Fi routers in their apartment units, while also allowing them to easily change their Wi-Fi settings from their connected devices.
Although Olshansky teach assigning first sub-SSID to a first virtual personal area network (i.e. first one-single SSID for resident’s VLAN and also having multi single SSID)) (Paragraph 60-61, 92-93), wherein the first VPAN is associated is a SSID (i.e. VLAN associated with single SSID) (Paragraph 91, 92-93)assigning a second sub-SSID to a second VPAN (i.e. second SSID for resident’s guest’s VLAN)(Paragraph 60-61, 92-93), wherein the second VPAN is associated with the SSID (i.e. second SSID for resident’s guest’s VLAN (Paragraph 60, 91, 92-93).  Examiner is equating SSIDs in Olshansky as sub-SSIDs, hence Olshansky does not explicitly show “SSID” for associated with first VPAN and second VPAN as shown in the amended claim limitation.    Burcham explicitly show wherein the first VPAN is associated with a SSID (column 7 lines 37-64) and wherein the second VPAN is associated with the SSID (i.e. WLAN 321 and WLAN 322 broadcasts an SSID wherein SSID can be different or can be same.  WLAN can also be PANs)(column 7 lines 37-64).  It would have obvious to one of ordinary skill in the art before the effective date of the claimed invention to implement Burcham’s teaching in Olshansky’s teaching to come up with having first VPAN and second VPAN associated with SSID.  The motivation for doing so would be so client device can join the WLAN/WPANs and transfer a MAC address with the response to start communication/connection.
Huang, Olshansky and Burcham does not explicitly teach wherein the first GTK is a temporary GTK that is valid for a limited time period and allows the first device to communicate with the second device during the limited time period.
Yu teaches wherein the first GTK is a temporary GTK that is valid for a limited time period (i.e. temporary GTK for one minute) and allows the first device to communicate with the second device during the limited time period (i.e. GTK being (i.e. temporary GTK is valid for certain period, then after the setting the updating period of the GTK is completed, the access point updates the GTK and generates a new GTK which is set for every one minute)(Paragraph 90, 102, 112, 182, 195, claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Yu’s teaching in Huang and Olshansky’s teaching to come up with having temporary GTK that is valid for limited time period and allows to communicate during this time period.  The motivation for doing so would be communicate for limited time period and then periodically updating a GTK by an access point and mobile station for security reasons. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	A).  Nogawa et al. U.S. Patent Publication # 2011/0063990 which in Paragraph 42-44 teaches about using first and second personal area network and having different SSID for both of the PAN.  
	B).  Lepp et al. U.S. Patent Publication # 2021/0243604 which in Paragraph 54-55 teaches about different group temporal key for different virtual networks.
	C).  Yadav et al. U.S. Patent Publication # 2013/0036305 which in Paragraph 26 teaches group temporal keys mapped to pairwise master key IDs.
	D).  Livshits et al. U.S. Patent Publication # 2018/0187455 which in Paragraph 63-64 teaches about plurality of PAN SSIDS within database.
E).  Purohit et al. U.S. Patent Publication # 2016/0080416 which teaches having GTK being valid for 1 hour or 2 hours or until guest leaves and updating the GTK.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453